Citation Nr: 0616472	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  96-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to April 12, 1993, for 
an award of pension benefits based on non-service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann and Joseph 
R. Moore, Attorneys at Law (Bergmann & 
Moore, LLC)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from April 1951 to October 
1951.

By a July 1995 RO decision, the veteran's claim for pension 
benefits based on non-service-connected disabilities was 
granted and was made effective as of April 12, 1993.  He 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date.  In October 1998, the Board denied 
the veteran's claim.  Thereafter, he appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In November 
1999, the Court vacated the Board's October 1998 decision and 
remanded the matter to the Board for readjudication. 

In June 2000, the Board again denied the claim.  Subsequent 
to the Board's decision, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 
2097-98 (2000) [codified as amended at 38 U.S.C.A. 5102, 
5103, 5103A, and 5107 (West 2002)] was enacted.  The veteran 
appealed the Board's June 2000 decision to the United States 
Court of Appeals for Veterans Claims (the Court), and the 
Court, in an order dated in April 2001, vacated the Board's 
decision and remanded the matter to the Board to consider the 
applicability of VCAA.  The Board remanded the case in April 
2003 for further development and consideration.  

In September 2004, the Board again denied the claim.  The 
veteran then appealed the Board's decision to the Court.  On 
November 29, 2005, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication in 
compliance with directives specified in a joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A.§ 
5103A(b)(1); 38 C.F.R. § 3.159(c).  

At a May 1998 Travel Board hearing, the veteran testified 
that he filed for Social Security and/or state benefits in 
1983.  He related that both the state and federal government 
had turned him down.  He submitted records from the Social 
Security Administration showing that he had been denied 
supplemental income in March 1983, and had been granted 
social security disability benefits in March 1987.  Once the 
VA is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the Board notes that the veteran was arrested 
for various offenses between September 1981 and January 1992.  
The disposition of most of these offenses is unknown.  See 38 
U.S.C.A. § 1505 (No pension under public or private laws 
administered by the Secretary shall be paid to or for an 
individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends).  In addition, 
prison medical records may be available to support the 
veteran's claim.  Therefore, these records should be 
obtained.

In February 1983, the RO requested medical records from the 
New York hospital concerning treatment the veteran received 
for a nervous condition.  The hospital responded in March 
1983 that they had no records for 1983 and that the only 
records that they had was on micro-film.  The hospital 
related that if VA wanted a copy of the micro-film they 
should make a request.  A request was never made.  Attempts 
should be made to obtain these records.



Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

2.  Contact the New York Hospital and 
request treatment records pertaining to 
the veteran prior to April 12, 1993, 
including any records that may be stored 
on micro-film.

3.  The RO should obtain the exact dates 
of veteran's incarceration at any facility 
in New York State, for any incarceration 
from 1983 to 1993.  The RO should 
determine from the jail or prison 
facility, for each verified period of 
incarceration, whether the basis for the 
confinement was a felony or misdemeanor 
under New York law.  Copies of all of the 
veteran's medical records in the 
possession of these facilities should be 
obtained.  

4.  The RO should then compile a list of 
all the veteran's disabilities from 
January 1983 to April 1993 as noted in the 
evidentiary record, and rate them under 
the Schedule of Rating Disabilities.  The 
RO should provide the reasons and basis 
for each disability rating.

5.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any medical treatment from 
January 1983 to April 1993 which is not 
currently of record. 

6.  The RO should review the evidence and 
consider whether the veteran is totally 
disabled from January 1983 to April 1993 
under 38 C.F.R. § 4.17.
 
7.  The RO should determine whether 
pension benefits are warranted on an 
extraschedular basis from January 1983 to 
April 1993 under 38 C.F.R. § 3.321(b)(2), 
and, if not, should set out the reasons 
for that decision.

8.  The RO should review the veteran's 
claim for entitlement to a total 
disability rating for pension purposes 
prior to April 12, 1993.  If the action 
taken is adverse to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


